Citation Nr: 1617785	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from June 9, 1977 to July 15, 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In May 2014, the Board remanded the current TDIU issue on appeal for further development.  The case has since been returned to the Board for appellate review.  In the same May 2014 Board decision, the Board denied a separate issue of service connection for an acquired psychiatric disorder.  This issue is no longer on appeal. 

The TDIU appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the AOJ should resend the Veteran a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefit) and a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ.  (There is no indication in the claims file the Veteran submitted either form despite being advised to do so in an earlier October 2011 Veterans Claims Assistance Act of 2000 (VCAA) notice letter).  

Second, as the TDIU issue on appeal is already being remanded for other reasons, the Board sees the Veteran's VA treatment records on file date to April 2016.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran has one service-connected disability - a recurrent left shoulder dislocation, status post replacement surgery.  The Veteran has been assigned a 10 percent rating for his left shoulder disability as of August 30, 2010, and a 20 percent rating for his left shoulder disability as of June 1, 2011.  However, on five different occasions from 2010 to 2016, the Veteran was also granted a 100 percent rating for his left shoulder for temporary total disability due to convalescence pursuant to 
38 C.F.R. § 4.30.  

Consequently, with the exception of the five periods of time from 2010 to 2016 during which the Veteran was assigned a 100 percent rating for temporary total disability due to convalescence pursuant to 38 C.F.R. § 4.30, the Veteran's combined service-connected rating for his left shoulder is 10 or 20 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, during the time periods from 2010 to 2016 when the Veteran was only assigned 10 or 20 percent ratings for his left shoulder, he does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (emphasis added).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would justify a TDIU.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).

The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  At that juncture, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns.  In fact, the Court has specifically held that, although the Board is precluded from initially assigning an extraschedular rating on its own, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1), once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  The Court has further elaborated that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  It is noted that the Director's decision itself is not evidence, but, rather, a de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b).  

In this regard, in the present case, there is plausible evidence of record that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected left shoulder disability, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.  See Bowling, 15 Vet. App. at 10.  

In particular, the evidence of records shows that the Veteran is 58 years of age.  His education level is unclear.  He has worked as a truck driver from at least 2004.  However, from 2010 to 2016, it appears that at most, the Veteran only worked intermittently as a truck driver.  From 2010 to 2016, the record establishes that the Veteran underwent five left shoulder surgeries, including reconstructive / replacement surgery.    

As to the plausible evidence of unemployability, in an August 2011 personal statement and in an August 2012 VA Form 9, the Veteran indicated that severe limitations and restrictions from his left shoulder impairment prevented him from finding a job.  A private Physical Medicine and Rehabilitation, P.C. report dated in June 2011 noted the Veteran has undergone at least eight left shoulder surgeries.  Based upon the records, all prior procedures have failed which shows a significant unstable and permanent disability for the left shoulder.  It was assessed that his left shoulder disability interferes with his ability to engage in substantial gainful activity.  It was further noted the prognosis for successful left shoulder repair was poor.  

VA treatment records dated from 2010 to 2016 document frequent ER visits for left shoulder dislocations due to simple everyday events such as lifting the hood of his truck, pulling himself up into his truck, undergoing a routine VA physical examination, drying himself off after taking a shower, and putting on a shirt.  A VA orthopaedic surgery history & physical dated in November 2011 found that the Veteran was disabled from his job as a truck driver due to his left shoulder.  A VA occupational therapy outpatient certification dated in February 2012 documented the Veteran was a truck driver before having to quit due to left shoulder issues.  A VA mental health triage note dated in May 2013 noted the Veteran's report he is disabled secondary to his left shoulder disability, causing him great distress and the inability to work for the past three years.  Furthermore, Oklahoma University Medical Center records dated in 2014 confirmed several times that the Veteran was unemployed.  In addition, a VA orthopaedic surgery history & physical dated in March 2015 remarked that the Veteran was disabled from truck driving.   Finally, a July 2015 VA shoulder examiner commented that the Veteran was unable to perform repetitive use testing for range of motion on the left shoulder because of pain and fear of dislocating his left shoulder.  The VA examiner opined that the functional impact of the Veteran's left shoulder disability was "inability to work as a truck driver."
In light of the plausible evidence of unemployability discussed above, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b), as the result of the service-connected left shoulder disability.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should resend the Veteran a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefit) and a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ.

2.  The AOJ should obtain VA treatment records from the VA healthcare system in Oklahoma City dated from April 2016 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After securing any additional evidence, the AOJ should submit the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities should be considered (i.e., a recurrent left shoulder dislocation, status post replacement surgery).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  Furthermore, the effects of any medications taken to treat service-connected disability should be taken into account.  See generally Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

The AOJ is advised not to consider whether an extraschedular evaluation is warranted for the Veteran's service-connected recurrent left shoulder dislocation, status post replacement surgery, under 38 C.F.R. § 3.321(b), as this issue is not presently on appeal.  

In rendering the above opinion, the Director of Compensation Service should consider and address the following plausible evidence of unemployability due to the Veteran's service-connected left shoulder disability: 

* In an August 2011 personal statement and in an August 2012 VA Form 9, the Veteran indicated that severe limitations and restrictions from his left shoulder impairment prevented him from finding a job.  

* A private Physical Medicine and Rehabilitation, P.C. report dated in June 2011 noted the Veteran has undergone at least eight left shoulder surgeries.  Based upon the records, all prior procedures have failed which shows a significant unstable and permanent disability for the left shoulder.  It was assessed that his left shoulder disability interferes with his ability to engage in substantial gainful activity.  It was further noted the prognosis for successful left shoulder repair was poor.  
* VA treatment records dated from 2010 to 2016 document frequent ER visits for left shoulder dislocations due to simple everyday events such as lifting the hood of his truck, pulling himself up into his truck, undergoing a routine VA physical examination, drying himself off after taking a shower, and putting on a shirt.  A VA orthopaedic surgery history & physical dated in November 2011 found that the Veteran was disabled from his job as a truck driver due to his left shoulder.  A VA occupational therapy outpatient certification dated in February 2012 documented the Veteran was a truck driver before having to quit due to left shoulder issues.  A VA mental health triage note dated in May 2013 noted the Veteran's report he is disabled secondary to his left shoulder disability, causing him great distress and the inability to work for the past three years.  

* Oklahoma University Medical Center records dated in 2014 confirmed several times that the Veteran was unemployed.  

* A VA orthopaedic surgery history & physical dated in March 2015 remarked that the Veteran was disabled from truck driving.   

* A July 2015 VA shoulder examiner commented that the Veteran was unable to perform repetitive use testing for range of motion on the left shoulder because of pain and fear of dislocating his left shoulder.  The VA examiner opined that the functional impact of the Veteran's left shoulder disability was "inability to work as a truck driver."


4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

